DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 objected to because of the following informalities: lack of antecedent basis. The claim states “the selected second exposure time” however there is no “second exposure time” in the claim or in the claims upon which this claim is dependent upon, much less a “selected” second exposure time. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”) (U.S. PG Publication No. 2011/0286661).

In regards to claim 11, Lee teaches a method for detecting surroundings around a vehicle, comprising: 
	periodically scanning the surroundings in a first detection region by a laser scanner (See ¶0026-0031 wherein the laser scanner may be taught as the depth camera [which uses a Time of Flight sensor, i.e. a sensor that uses a laser]); 
	detecting the surroundings in a second detection region by an optical camera (See ¶0026-0031 wherein the optical scanner is taught as the color camera); 
	wherein the first detection region and the second detection region at least overlap each other (See ¶0026-0031 in view of FIG. 1 wherein the depth images are used to correspond with the color images to create a high-precision 3D image); 
	wherein an optical sensor in the camera is exposed at least twice within one period of the laser scanner (See ¶0030 wherein at certain moments depth images corresponding to color images do not exist and as such a temporal interpolation is executed in order to recreate an appropriate 3D depth image, thus there exists periods at which the optical sensor is exposed twice while the laser scanner isn’t [thus needing the use of interpolation]; a visual representation of this may be seen in FIG. 3 with corresponding ¶0039-0042), and 
	wherein a first exposure time for a first exposure of the at least two exposures of the optical sensor is chosen and synchronized with the laser scanner so that the first exposure occurs within a first time window, in which the laser scanner scans the first detection region (See ¶0039-0042 in view of FIG. 3; also see ¶0043-0046).

In regards to claim 12, Lee teaches the method of claim 11, wherein a second exposure of the at least two exposures for the optical sensor occurs outside of the first time window in a second time 

In regards to claim 13, Lee teaches the method of claim 11, wherein the first exposure occurs in a middle range of the first time window, including symmetrically with respect to a half of the first time window (See FIG. 3 and 4A-4B wherein the first exposure occurs at the capture of the image data within a first time window of capture; the examiner recommends further defining the ranges within the time windows so that the limitation may not be so broadly interpreted to be taught by Lee).

In regards to claim 15, Lee teaches the method of claim 11, wherein the first exposure time and/or second exposure time is/are adapted to the period of the laser scanner (See FIG. 3 and 4A-4B; it is noted that the term “adapted” is not well-defined here and may be overly broad in scope, especially with regards to interpretation, what is it “adapted” for and in what way?).

In regards to claim 17, Lee teaches an apparatus for detecting surroundings around a vehicle, comprising 
	a laser scanner configured to periodically scan the surroundings in a first detection region (See ¶0026-0031 in view of FIG. 1 wherein the laser scanner may be taught as the depth camera [which uses a Time of Flight sensor, i.e. a sensor that uses a laser]), 
	an optical camera configured to detect the surroundings in a second detection region (See ¶0026-0031 wherein the optical scanner is taught as the color camera), wherein 
	the first detection region and the second detection region at least overlap each other (See ¶0026-0031 in view of FIG. 1 wherein the depth images are used to correspond with the color images to create a high-precision 3D image), and with 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (U.S. PG Publication No. 2011/0286661) in view of Solhusvik (“Sol”) (U.S. PG Publication No. 2017/0041562).

In regards to claim 14, Lee fails to teach the method of claim 11, wherein the selected second exposure time for the second exposure is greater than the first exposure time for the first exposure.
	In a similar endeavor Sol teaches wherein the selected second exposure time for the second exposure is greater than the first exposure time for the first exposure (See ¶0017).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sol into Lee because it allows for multi-tiered timed image captures as seen in ¶0017.

Claims 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (U.S. PG Publication No. 2011/0286661) in view of Kim et al. (“Kim”) (U.S. PG Publication No. 2016/0116593).

In regards to claim 16, Lee fails to teach the method of claim 11, wherein at least one image taken during the first exposure time of the optical sensor is semantically segmented, wherein the semantic segmentation thus obtained is applied to the data from the laser scanner.
	In a similar endeavor Kim teaches wherein at least one image taken during the first exposure time of the optical sensor is semantically segmented, wherein the semantic segmentation thus obtained is applied to the data from the laser scanner (See ¶0057 wherein corresponding areas of the LiDAR sensor and the camera sensor are divided into a plurality of areas).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Lee because it allows for the segmentation of areas as described in ¶0057 such that they may directly/indirectly influence the field of views of either of the sensors.

In regards to claim 18, Lee fails to teach teaches the apparatus of claim 17, wherein the optical camera and the laser scanner are aligned parallel to each other with respect to their main axes.
	In a similar endeavor Kim teaches wherein the optical camera and the laser scanner are aligned parallel to each other with respect to their main axes (See FIG. 2A and 2B in view of ¶0055).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Lee because it allows for the segmentation of areas as described in ¶0057 such that they may directly/indirectly influence the field of views of either of the sensors.

In regards to claim 19, Lee fails to teach the apparatus of claim 17, wherein the vehicle is a personal automobile, cargo vehicle, or utility vehicle.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Lee because it allows for the segmentation of areas as described in ¶0057 such that they may directly/indirectly influence the field of views of either of the sensors, especially within a vehicle assistance system as seen in ¶0006-0007.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483